ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
Technology Associates International Corporation. )      ASBCA No. 61179
                                                    )
Under Contract Nos. N66001-06-D-0103                )
                    HQ0034-06-F-l 160               )

APPEARANCES FOR THE APPELLANT:                          J. Chris Haile, Esq.
                                                        Skye Mathieson, Esq.
                                                          Crowell & Moring LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Samuel W. Morris, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 26 April 2018




                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61179, Appeal of Technology
Associates International Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals